



EXHIBIT 10.5


SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT


This SECOND AMENDMENT TO THE FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT
(this “Amendment”) is entered into and shall become effective as of November 6,
2018, by and among Global Net Lease, Inc., a Maryland corporation (the
“Company”), Global Net Lease Operating Partnership, L.P., a Delaware limited
partnership (the “Operating Partnership”) and Global Net Lease Advisors, LLC, a
Delaware limited liability company (the “Advisor”).


RECITALS


WHEREAS, the Company, the Operating Partnership and the Advisor previously
entered into that certain Fourth Amended and Restated Advisory Agreement, dated
as of June 2, 2015 (as amended by the First Amendment thereto dated as of August
14, 2018, the “Advisory Agreement”);


WHEREAS, the Company, the Operating Partnership and the Advisor desire to make
certain amendments to the Advisory Agreement.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


1.
Amendment to the definition of “Core AFFO”. The definition of “Core AFFO”
contained in Section 1 of the Advisory Agreement is hereby amended such that (a)
the word “and” that precedes clause (p) is deleted and (b) the following new
clause (q) is inserted at the end thereof:



“ and (q) Incentive Compensation.”
2.
Effect of the Advisory Agreement. Except as modified by this Amendment, all of
the terms of the Advisory Agreement are hereby ratified and confirmed and shall
remain in full force and effect. This Amendment shall be construed as one with
the Advisory Agreement, and the Advisory Agreement shall, where context
requires, be read and construed so as to incorporate this Amendment.



3.
General Provisions. Except as modified herein, the terms and provisions of
Section 18 of the Advisory Agreement are hereby incorporated by reference as if
set forth herein in their entirety and shall apply mutatis mutandis to this
Amendment.





[Signature Page Follows]



IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed and delivered this Second Amendment to Fourth Amended and Restated
Advisory Agreement as of the date first set forth above.




GLOBAL NET LEASE, INC.
    
By: /s/ James L. Nelson
                         Name: James L. Nelson
                         Title: CEO


GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P.
By: Global Net Lease, Inc., its General Partner


By: /s/ James L. Nelson
                         Name: James L. Nelson
                         Title: CEO


GLOBAL NET LEASE ADVISORS, LLC


By: /s/ Michael R. Anderson
                         Name: Michael R. Anderson
                         Title: Authorized Signatory








